UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-6461 GENERAL ELECTRIC CAPITAL CORPORATION (Exact name of registrant as specified in its charter) Delaware 13-1500700 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3135 Easton Turnpike, Fairfield, Connecticut 06828-0001 (Address of principal executive offices) (Zip Code) (Registrant’s telephone number, including area code)(203) 373-2211 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b–2 of the Exchange Act). Yes¨Noþ At July 26, 2007, 3,985,403 shares of voting common stock, which constitute all of the outstanding common equity, with a par value of $14 per share were outstanding. REGISTRANT MEETS THE CONDITIONS SET FORTH IN GENERAL INSTRUCTION H(1)(a) AND (b) OF FORM10-Q AND IS THEREFORE FILING THIS FORM 10-Q WITH THE REDUCED DISCLOSURE FORMAT. (1) General Electric Capital Corporation Part I – Financial Information Page Item 1. Financial Statements Condensed Statement of Current and Retained Earnings 3 Condensed Statement of Financial Position 4 Condensed Statement of Cash Flows 5 Notes to Condensed, Consolidated Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 4. Controls and Procedures 20 Part II – Other Information Item 1. Legal Proceedings 20 Item 6. Exhibits 21 Signatures 22 Forward-Looking Statements This document contains “forward-looking statements” – that is, statements related to future, not past, events. In this context, forward-looking statements often address our expected future business and financial performance, and often contain words such as “expect,” “anticipate,” “intend,” “plan,” “believe,” “seek,” or “will.” Forward-looking statements by their nature address matters that are, to different degrees, uncertain. For us, particular uncertainties that could adversely or positively affect our future results include: the behavior of financial markets, including fluctuations in interest and exchange rates and commodity and equity prices; the commercial and consumer credit environment; the impact of regulation and regulatory, investigative and legal actions; strategic actions, including acquisitions and dispositions; future integration of acquired businesses; future financial performance of major industries which we serve, including, without limitation, the air and rail transportation, energy generation, media, real estate and healthcare industries; and numerous other matters of national, regional and global scale, including those of a political, economic, business and competitive nature. These uncertainties may cause our actual future results to be materially different than those expressed in our forward-looking statements. We do not undertake to update our forward-looking statements. (2) Part I. Financial Information Item 1. Financial Statements General Electric Capital Corporation and consolidated affiliates Condensed Statement of Current and Retained Earnings (Unaudited) Three months ended June 30 Six months ended June 30 (In millions) 2007 2006 2007 2006 Revenues Revenues from services (note 3) $ 15,914 $ 13,767 $ 31,508 $ 27,195 Sales of goods 28 712 60 1,267 Total revenues 15,942 14,479 31,568 28,462 Costs and expenses Interest 5,458 4,167 10,716 8,176 Operating and administrative 4,753 4,255 9,160 8,421 Cost of goods sold 23 659 48 1,172 Investment contracts, insurance losses and insurance annuity benefits 173 163 339 311 Provision for losses on financing receivables 1,303 891 2,545 1,716 Depreciation and amortization 1,931 1,565 3,851 3,051 Minority interest in net earnings of consolidated affiliates 46 51 150 145 Total costs and expenses 13,687 11,751 26,809 22,992 Earnings from continuing operations before income taxes 2,255 2,728 4,759 5,470 Provision for income taxes (47 ) (231 ) (70 ) (629 ) Earnings from continuing operations 2,208 2,497 4,689 4,841 Earnings (loss) from discontinued operations, net of taxes (note 2) – (103 ) (2 ) 25 Net earnings 2,208 2,394 4,687 4,866 Dividends (932 ) (1,259 ) (3,906 ) (6,008 ) Retained earnings at beginning of period 37,056 33,229 37,551 35,506 Retained earnings at end of period $ 38,332 $ 34,364 $ 38,332 $ 34,364 The notes to condensed, consolidated financial statements are an integral part of this statement. (3) General Electric Capital Corporation and consolidated affiliates Condensed Statement of Financial Position (In millions) June 30, 2007 December 31, 2006 (Unaudited) Assets Cash and equivalents $ 12,989 $ 9,849 Investment securities 21,953 21,345 Inventories 55 54 Financing receivables – net (note 5) 345,185 329,586 Other receivables 40,529 36,059 Property, plant and equipment, less accumulated amortization of $23,359 and $22,528 62,909 58,162 Intangible assets – net (note 6) 27,476 25,243 Other assets 71,502 63,367 Total assets $ 582,598 $ 543,665 Liabilities and equity Short-term borrowings (note 7) $ 182,419 $ 168,896 Accounts payable 17,259 15,556 Long-term borrowings (note 7) 278,962 256,817 Investment contracts, insurance liabilities and insurance annuity benefits 12,354 12,418 Other liabilities 22,261 20,486 Deferred income taxes 9,008 10,727 Liabilities of discontinued operations (note 2) 155 172 Total liabilities 522,418 485,072 Minority interest in equity of consolidated affiliates 1,109 2,008 Capital stock 56 56 Accumulated gains (losses) – net Investment securities 466 481 Currency translation adjustments 5,832 4,809 Cash flow hedges 565 (199 ) Benefit plans (264 ) (278 ) Additional paid-in capital 14,084 14,088 Retained earnings 38,332 37,628 Total shareowner’s equity 59,071 56,585 Total liabilities and equity $ 582,598 $ 543,665 The sum of accumulated gains (losses) on investment securities, currency translation adjustments, cash flow hedges and benefit plans constitutes “Accumulated nonowner changes other than earnings,” and was $6,599 million and $4,813 million at June 30, 2007, and December 31, 2006, respectively. The notes to condensed, consolidated financial statements are an integral part of this statement. (4) General Electric Capital Corporation and consolidated affiliates Condensed Statement of Cash Flows (Unaudited) (In millions) Six months ended June 30 2007 2006 Cash flows – operating activities Net earnings $ 4,687 $ 4,866 Loss (earnings) from discontinued operations 2 (25 ) Adjustments to reconcile net earnings to cash provided from operating activities Depreciation and amortization ofproperty, plantand equipment 3,851 3,051 Increase in accounts payable 2,725 681 Provision for losses on financing receivables 2,545 1,716 All other operating activities 678 (887 ) Cash from operating activities – continuing operations 14,488 9,402 Cash used for operating activities – discontinued operations (14 ) (275 ) Cash from operating activities 14,474 9,127 Cash flows – investing activities Additions toproperty, plantand equipment (7,378 ) (5,693 ) Dispositions ofproperty, plantand equipment 4,690 2,307 Increase in loans to customers (164,998 ) (151,600 ) Principal collections from customers – loans 148,689 140,322 Investment in equipment for financing leases (11,942 ) (12,956 ) Principal collections from customers – financing leases 11,126 8,902 Net change in credit card receivables 5,510 1,423 Proceeds from sales of discontinued operations – 2,753 Payments for principal businesses purchased (5,829 ) (3,509 ) Proceeds from principal business dispositions 1,102 – All other investing activities (10,474 ) (8,287 ) Cash used for investing activities – continuing operations (29,504 ) (26,338 ) Cash from investing activities – discontinued operations 14 278 Cash used for investing activities (29,490 ) (26,060 ) Cash flows – financing activities Net decrease in borrowings (maturities of 90 days or less) (1,242 ) (2,862 ) Newly issued debt Short-term (91 to 365 days) 775 422 Long-term (longer than one year) 46,996 45,173 Non-recourse, leveraged lease 24 80 Repayments and other debt reductions Short-term (91 to 365 days) (20,258 ) (19,211 ) Long-term (longer than one year) (3,628 ) (1,821 ) Non-recourse, leveraged lease (609 ) (522 ) Dividends paid to shareowner (3,734 ) (5,647 ) All other financing activities (168 ) 2,041 Cash from financing activities – continuing operations 18,156 17,653 Cash used for financing activities – discontinued operations – (36 ) Cash from financing activities 18,156 17,617 Increase in cash and equivalents 3,140 684 Cash and equivalents at beginning of year 9,849 6,182 Cash and equivalents at June 30 12,989 6,866 Less cash and equivalents of discontinued operations at June 30 – 153 Cash and equivalents of continuing operations at June 30 $ 12,989 $ 6,713 The notes to condensed, consolidated financial statements are an integral part of this statement. (5) Notes to Condensed, Consolidated Financial Statements (Unaudited) 1. Our financial statements are prepared in conformity with the U.S. generally accepted accounting principles (GAAP). Preparing financial statements in conformity with GAAP requires us to make estimates and assumptions that affect reported amounts and related disclosures. Actual results could differ from those estimates. These statements include all adjustments (consisting of normal recurring accruals) that we considered necessary to present a fair statement of our results of operations, financial position and cash flows. The results reported in these condensed, consolidated financial statements should not be regarded as necessarily indicative of results that may be expected for the entire year. See note 1 to the consolidated financial statements included in the Annual Report on Form 10-K for the year ended December 31, 2006. That note discusses consolidation and financial statement presentation. We have reclassified certain prior-period amounts to conform to the current-period’s presentation. All of the outstanding common stock of General Electric Capital Corporation (GE Capital or GECC) is owned by General Electric Capital Services, Inc. (GECS), all of whose common stock is owned, directly or indirectly, by General Electric Company (GE Company or GE). Our financial statements consolidate all of our affiliates – companies that we control and in which we hold a majority voting interest. Details of total revenues and segment profit by operating segment can be found on page 14 of this report. Unless otherwise indicated, information in these notes to condensed, consolidated financial statements relates to continuing operations. We label our quarterly information using a calendar convention, that is, first quarter is labeled as ending on March 31, second quarter as ending on June 30, and third quarter as ending on September 30. It is our longstanding practice to establish interim quarterly closing dates using a fiscal calendar, which requires our businesses to close their books on either a Saturday or Sunday, depending on the business. The effects of this practice are modest and only exist within a reporting year. The fiscal closing calendar from 1993 through 2013 is available on our website, www.ge.com/secreports. 2. In 2006, we substantially completed our planned exit of our insurance businesses through the sale of GE Life, our U.K.-based life insurance operation, to Swiss Reinsurance Company (Swiss Re). Also during 2006, we completed the sale of our remaining 18% investment in Genworth Financial, Inc. (Genworth), our formerly wholly-owned subsidiary that conducted most of our consumer insurance business, including life and mortgage insurance operations, through a secondary public offering. Results of these businesses are reported as discontinued operations for all periods presented. Revenues from discontinued insurance operations for the second quarter and first six months of 2006 were $63 million and $866 million, respectively. Earnings from such discontinued operations for the second quarter and first six months of 2006 were $7 million ($4 million pre tax) and $10 million ($11 million pre tax), respectively. Loss on disposal for the second quarter of 2006 was $110 million ($110 million pre tax) compared with a gain on disposal for the first six months of 2006 of $15 million ($196 million pre tax). Revenues and earnings from discontinued insurance operations for the second quarter and first six months of 2007 were insignificant. Accrued liabilities associated with discontinued insurance operations, primarily tax related, amounted to $155 million as of June 30, 2007. (6) 3.Revenues from services are summarized in the following table. Three months ended June 30 Six months ended June 30 (In millions) 2007 2006 2007 2006 Interest on loans $ 6,107 $ 5,536 $ 12,066 $ 10,809 Equipment leased to others 3,674 3,120 7,413 6,005 Financing leases 1,200 1,010 2,311 1,997 Fees 1,246 996 2,343 1,964 Real estate investments 962 672 2,047 1,336 Investment income 275 201 757 492 Associated companies 579 482 1,008 931 Gross securitization gains 547 266 1,118 534 Other items 1,324 1,484 2,445 3,127 Total $ 15,914 $ 13,767 $ 31,508 $ 27,195 4.On January 1, 2007, as disclosed in our March 31, 2007, Quarterly Report on Form 10-Q, we made required changes in certain aspects of our accounting for income taxes. The January 1, 2007, transition reduced our retained earnings by $77 million all of which was related to a decrease in financing receivables – net. The balance of “unrecognized tax benefits,” the amount of related interest and penalties we have provided and what we believe to be the range of reasonably possible changes in the next 12 months, were: At (In millions) 6/30/07 1/1/07 Unrecognized tax benefits $ 3,067 $ 2,835 Portion that, if recognized, would reduce tax expense and effective tax rate(a) 1,824 1,740 Accrued interest on unrecognized tax benefits 555 620 Accrued penalties on unrecognized tax benefits 66 96 Reasonably possible reduction to the balance of unrecognized tax benefits in succeeding 12 months 0-500 0-500 Portion that, if recognized, would reduce tax expense and effective tax rate(a) 0-200 0-200 (a) Some portion of such reduction might be reported as discontinued operations. We classify interest on tax deficiencies as interest expense; we classify income tax penalties as provision for income taxes. The change in unrecognized tax benefits in 2007 resulted primarily from completion of the 2000-2002 IRS audit and other audit activity in the second quarter and is reflected in increases to unrecognized tax benefits for prior periods of $526 million, decreases to unrecognized tax benefits for prior periods of $52 million, and decreases from settlements with tax authorities agreeing to tax of $278 million. During the second quarter of 2007, the IRS completed its audit of the GE 2000-2002 tax years and is currently auditing the GE consolidated income tax returns for 2003-2005, a substantial portion of which include our activities. In addition, certain other U.S. tax deficiency issues and refund claims for previous years remain unresolved. It is reasonably possible that the 2003-2005 U.S. audit cycle will be completed during the next 12 months. We believe that there are no other jurisdictions in which the outcome of unresolved issues or claims is (7) likely to be material to our results of operations, financial position or cash flows. We further believe that we have made adequate provision for this and all other income tax uncertainties. 5. Financing receivables – net, consisted of the following. At (In millions) 6/30/07 12/31/06 Loans, net of deferred income $ 277,444 $ 266,290 Investment in financing leases, net of deferred income 72,240 67,891 349,684 334,181 Less allowance for losses (4,499 ) (4,595 ) Financing receivables – net(a) $ 345,185 $ 329,586 (a) Included $11,291 million and $11,509 million related to consolidated, liquidating securitization entities at June 30, 2007, and December 31, 2006, respectively. 6. Intangible assets – net, consisted of the following. At (In millions) 6/30/07 12/31/06 Goodwill $ 24,505 $ 22,578 Intangible assets subject to amortization 2,971 2,665 Total $ 27,476 $ 25,243 Changes in goodwill balances follow. 2007 (In millions) GE Commercial Finance GE Money GE Industrial(a) GE Infrastructure(a) Total Balance January 1 $ 11,139 $ 9,845 $ 1,430 $ 164 $ 22,578 Acquisitions/purchase accounting adjustments 1,681 (30 ) 12 200 1,863 Dispositions, currency exchange and other 66 62 (64 ) – 64 Balance June 30 $ 12,886 $ 9,877 $ 1,378 $ 364 $ 24,505 (a) Included only portions of the segment that are financial services businesses. Goodwill balances increased $1,950 million in 2007 as a result of new acquisitions. The largest goodwill balance increases arose from acquisitions of Trustreet Properties, Inc. ($841 million at GE Commercial Finance), Diskont und Kredit AG and Disko Leasing GmbH (DISKO) and ASL Auto Service-Leasing GmbH (ASL), the leasing businesses of KG Allgemeine Leasing GmbH & Co. ($498 million at GE Commercial Finance), and Sanyo Electric Credit Co., Ltd. ($333 million at GE Commercial Finance). During 2007, we reduced goodwill associated with acquisitions completed before January 1, 2007, by $87 million. The largest such adjustment was a decrease of $54 million associated with the 2006 acquisition of Banque Artesia Nederland N.V. by GE Commercial Finance. (8) Intangible assets subject to amortization At 6/30/07 12/31/06 (In millions) Gross carrying amount Accumulated amortization Net Gross carrying amount Accumulated amortization Net Patents, licenses and trademarks $ 620 $ (345 ) $ 275 $ 466 $ (302 ) $ 164 Capitalized software 1,773 (1,046 ) 727 1,659 (965 ) 694 All other 3,068 (1,099 ) 1,969 2,744 (937 ) 1,807 Total $ 5,461 $ (2,490 ) $ 2,971 $ 4,869 $ (2,204 ) $ 2,665 Amortization expense related to intangible assets subject to amortization amounted to $228 million and $139 million for the quarters ended June 30, 2007 and 2006, respectively. Amortization expense related to intangible assets subject to amortization for the six months ended June 30, 2007 and 2006, amounted to $384 million and $250 million, respectively. 7. Borrowings are summarized in the following table. At (In millions) 6/30/07 12/31/06 Short-term borrowings Commercial paper U.S. Unsecured $ 58,135 $ 60,141 Asset-backed(a) 5,480 6,430 Non-U.S. 28,522 26,329 Current portion of long-term debt 57,895 44,518 GE Interest Plus notes(b) 9,843 9,161 Other 22,544 22,317 Total 182,419 168,896 Long-term borrowings Senior notes Unsecured 261,761 240,105 Asset-backed(c) 6,241 5,810 Extendible notes 6,000 6,000 Subordinated notes(d) 4,960 4,902 Total 278,962 256,817 Total borrowings $ 461,381 $ 425,713 (a) Entirely obligations of consolidated, liquidating securitization entities. See note 9. (b) Entirely variable denomination floating rate demand notes. (c) Included $5,009 million and $4,684 million of asset-backed senior notes, issued by consolidated, liquidating securitization entities at June 30, 2007, and December 31, 2006, respectively. See note 9. (d) Included $450 million of subordinated notes guaranteed by GE at June 30, 2007, and December 31, 2006. (9) 8.In the Consolidated Statement of Changes in Shareowner’s Equity and in the related note in our 2006 Annual Report on Form10-K, we disclosed and included the $119 million cumulative effect of adopting Financial Accounting Standards Board (FASB) Statement of Financial Accounting Standards (SFAS) 158, Employers’ Accounting for Defined Benefit Pension and Other Postretirement Plans, in the caption “Total changes other than transactions with shareowner.” That caption includes changes in equity that are part of other comprehensive income for the period. We based that presentation on our interpretation of the principles in SFAS 130, Reporting Comprehensive Income, which requires accounting changes to be included in comprehensive income for the period. Subsequently, we became aware that transition provisions of SFAS 158 required that this cumulative effect be presented as a direct adjustment to the “ending balance of Accumulated Other Comprehensive Income” rather than as part of comprehensive income for the period. Consequently,the amount reported under the caption "Total changes other than transactions with shareowner"for 2006 should have been $12,745 million, rather than the $12,626 million we reported. The difference, $119 million, should have been reported as a direct reduction of accumulated other comprehensive income within equity. In our 2007 Annual Report on Form 10-K, we will modify our presentation. This modification only affects the display of the cumulative effect of the accounting change within equity and does not otherwise affect our financial statements. A summary of increases (decreases) in shareowner’s equity that did not result directly from transactions with the shareowner, net of income taxes, follows. Three months ended June 30 Six months ended June 30 (In millions) 2007 2006 2007 2006 Net earnings $ 2,208 $ 2,394 $ 4,687 $ 4,866 Investment securities – net (74 ) (302 ) (15 ) (465 ) Currency translation adjustments – net 1,287 1,384 1,023 1,085 Cash flow hedges – net 695 166 764 380 Benefit plans – net (1 ) (35 ) 14 (45 ) Total $ 4,115 $ 3,607 $ 6,473 $ 5,821 9. The following table represents assets in securitization entities, both consolidated and off-balance sheet. At (In millions) 6/30/07 12/31/06 Receivables secured by Equipment $ 9,280 $ 9,590 Commercial real estate 10,104 9,765 Residential real estate 6,705 7,329 Other assets 14,857 14,743 Credit card receivables 20,059 12,947 Trade receivables 392 176 Total securitized assets $ 61,397 $ 54,550 (10) At (In millions) 6/30/07 12/31/06 Off-balance sheet(a)(b) $ 49,961 $ 42,903 On-balance sheet(c)(d) 11,436 11,647 Total securitized assets $ 61,397 $ 54,550 (a) At June 30, 2007, and December 31, 2006, liquidity support amounted to $199 million and $276 million, respectively. These amounts are net of $1,676 million and $1,936 million, respectively, deferred beyond one year. Credit support amounted to $1,906 million and $2,240 million at June 30, 2007, and December 31, 2006, respectively. (b) Liabilities for recourse obligations related to off-balance sheet assets were $7 million and $27 million at June 30, 2007, and December 31, 2006, respectively. (c) At June 30, 2007, and December 31, 2006, liquidity support amounted to $5,613 million and $6,585 million, respectively. Credit support amounted to $2,861 million and $2,926 million at June 30, 2007, and December 31, 2006, respectively. (d) Included $11,291 million and $11,509 million of financing receivables – net related to consolidated, liquidating securitization entities at June 30, 2007, and December 31, 2006, respectively. Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations A. Results of Operations In the accompanying analysis of financial information, we sometimes use information derived from consolidated financial information but not presented in our financial statements prepared in accordance with U.S. generally accepted accounting principles (GAAP). Certain of these data are considered “non-GAAP financial measures” under the U.S. Securities and Exchange Commission (SEC) rules. For such measures, we have provided supplemental explanations and reconciliations in Exhibit 99 to this report on Form 10-Q. Unless otherwise indicated, we refer to captions such as revenues and earnings from continuing operations simply as “revenues” and “earnings” throughout this Management’s Discussion and Analysis. Similarly, discussion of other matters in our condensed, consolidated financial statements relates to continuing operations unless otherwise indicated. Overview Revenues for the second quarter of 2007 were $15.9 billion, a $1.5 billion (10%) increase over the second quarter of 2006. Revenues for the second quarter of 2007 included $0.7 billion of revenue from acquisitions and were reduced by $1.0 billion as a result of dispositions. Revenues also increased $1.6 billion compared with the second quarter of 2006 as a result of organic revenue growth and the weaker U.S. dollar, partially offset by the 2006 commercial paper interest rate swap adjustment ($0.1 billion). Organic revenue growth excludes the effects of acquisitions, business dispositions (other than dispositions of businesses acquired for investment) and currency exchange rates. Earnings were $2.2 billion, down 12% from $2.5 billion in the second quarter of 2006. Revenues for the first six months of 2007 were $31.6 billion, a $3.1 billion (11%) increase over the first six months of 2006. Revenues for the first six months of 2007 and 2006 included $1.4 billion and $0.1 billion, respectively, of revenue from acquisitions and in 2007 were reduced by $1.4 billion as a result of dispositions. Revenues also increased $3.2 billion compared with the first six months of 2006. This increase resulted from organic revenue growth, the weaker U.S. dollar and the second quarter 2006 consolidation of GE SeaCo, an entity (11) previously accounted for using the equity method, partially offset by the 2006 commercial paper interest rate swap adjustment ($0.3 billion). Earnings were $4.7 billion, down 3% from $4.8 billion in the first six months of 2006. Overall, acquisitions contributed $0.7 billion to total revenues and an insignificant amount to earnings in the second quarter of 2007, compared with $0.4 billion and $0.1 billion, respectively, in the second quarter of 2006. We integrate acquisitions as quickly as possible. Only revenues and earnings from the date we complete the acquisition through the end of the fourth following quarter are attributed to such businesses. Dispositions also affected our operations through lower revenues of $1.0 billion and an insignificant amount in the second quarters of 2007 and 2006, respectively. The effects of dispositions on earnings was a decrease of $0.1 billion in the second quarter of 2007, compared with an increase of $0.1 billion in the second quarter of 2006. Acquisitions contributed $1.4 billion to total revenues and an insignificant amount to earnings in the first six months of 2007, compared with $0.8 billion and $0.2 billion, respectively, in the first six months of 2006. Dispositions also affected our operations through lower revenues of $1.4 billion and $0.3 billion in the first six months of 2007 and 2006, respectively. The effects of dispositions on earnings was a decrease of $0.1 billion in the first six months of 2007, compared with an increase of $0.1 billion in the first six months of 2006. The most significant acquisitions affecting results in 2007 were the custom fleet business of National Australia Bank Ltd.; Diskont und Kredit AG and Disko Leasing GmbH (DISKO) and ASL Auto Service-Leasing GmbH (ASL), the leasing businesses of KG Allgemeine Leasing GmbH & Co.; Arden Realty, Inc.; and Banque Artesia Nederland N.V. at GE Commercial Finance. The provision for income taxes was insignificant for the second quarter of 2007 (effective tax rate of 2.1%), compared with $0.2 billion for the second quarter of 2006 (effective tax rate of 8.5%). The tax rate decreased primarily as a result of tax benefits associated with our planned disposition of WMC at GE Money and growth in lower-taxed earnings from global operations. The provision for income taxes was $0.1 billion for the first six months of 2007 (effective tax rate of 1.5%), compared with $0.6 billion for the first six months of 2006 (effective tax rate of 11.5%). The tax rate decreased primarily as a result of tax benefits related to the disposition of the SES Global investment at GE Commercial Finance, tax benefits associated with our planned disposition of WMC at GE Money and growth in lower-taxed earnings from global operations. Segment Operations Operating segments comprise our four businesses focused on the broad markets they serve: GE Commercial Finance, GE Money, GE Industrial and GE Infrastructure. For segment reporting purposes, certain financial services businesses are included in the industrial operating segments that actively manage such businesses and report their results for internal performance measurement purposes. These include Aviation Financial Services, Energy Financial Services and Transportation Finance reported in the GE Infrastructure segment, and Equipment Services reported in the GE Industrial segment. GECC corporate items and eliminations include the effects of eliminating transactions between operating segments; results of our insurance activities remaining in continuing operations; results of liquidating businesses such as consolidated, liquidating securitization entities; underabsorbed corporate overhead; certain non-allocated amounts determined by the Chief Executive Officer; and a variety of sundry items. GECC corporate items and (12) eliminations is not an operating segment. Rather, it is added to operating segment totals to reconcile to consolidated totals on the financial statements. The Chief Executive Officer allocates resources to, and assesses the performance of operations at the consolidated GE-level. GECC operations are a portion of those segments. We present below in their entirety the four GE segments that include financial services operations. We also provide a one-line reconciliation to GECC-only results, the most significant component of which is the elimination of GE businesses that are not financial services businesses. In addition to providing information on GE segments in their entirety, we have also provided supplemental information for certain businesses within the GE segments. Our Chief Executive Officer does not separately assess the performance of, or allocate resources among, these product lines. Segment profit is determined based on internal performance measures used by the Chief Executive Officer to assess the performance of each business in a given period. In connection with that assessment, the Chief Executive Officer may exclude matters such as charges for restructuring; rationalization and other similar expenses; in-process research and development and certain other acquisition-related charges and balances; technology and product development costs; certain gains and losses from dispositions; and litigation settlements or other charges, responsibility for which preceded the current management team. Segment profit always excludes the effects of principal pension plans, results reported as discontinued operations and accounting changes. Segment profit excludes or includes interest and other financial charges and income taxes according to how a particular segment’s management is measured – excluded in determining segment profit, which we also refer to as “operating profit,” for GE Healthcare, GE NBC Universal and the industrial businesses of the GE Industrial and GE Infrastructure segments; included in determining segment profit, which we also refer to as “net earnings,” for GE Commercial Finance, GE Money, and the financial services businesses of the GE Industrial segment (Equipment Services) and the GE Infrastructure segment (Aviation Financial Services, Energy Financial Services and Transportation Finance). We have reclassified certain prior-period amounts to conform to the current-period’s presentation. (13) Summary of Operating Segments Three months ended June 30 Six months ended June 30 (In millions) 2007 2006 2007 2006 Revenues GE Commercial Finance $ 6,383 $ 5,527 $ 12,666 $ 11,011 GE Money 6,145 5,268 11,952 10,358 GE Industrial 6,220 6,473 12,048 12,384 GE Infrastructure 13,913 11,332 25,896 21,484 Total segment revenues 32,661 28,600 62,562 55,237 GECC corporate items and eliminations 339 690 790 1,344 Total revenues 33,000 29,290 63,352 56,581 Less portion of GE revenues not included in GECC (17,058 ) (14,811 ) (31,784 ) (28,119 ) Total revenues in GECC $ 15,942 $ 14,479 $ 31,568 $ 28,462 Segment profit GE Commercial Finance $ 1,250 $ 1,057 $ 2,671 $ 2,231 GE Money 952 880 1,803 1,716 GE Industrial 482 478 841 813 GE Infrastructure 2,589 2,107 4,772 3,810 Total segment profit 5,273 4,522 10,087 8,570 GECC corporate items and eliminations(a) (359 ) 132 (464 ) 204 Less portion of GE segment profit not included in GECC (2,706 ) (2,157 ) (4,934 ) (3,933 ) Earnings in GECC from continuing operations 2,208 2,497 4,689 4,841 Earnings (loss) in GECC from discontinued operations, net of taxes – (103 ) (2 ) 25 Total net earnings in GECC $ 2,208 $ 2,394 $ 4,687 $ 4,866 (a) Included restructuring charges for the second quarter and first six months of 2007 of $0.2 billion and $0.3 billion, respectively, related to the portions of the segment that are financial services businesses. Such charges primarily related to business exits at GE Commercial Finance; branch closures at GE Money; and a business exit at GE Industrial. (14) GE Commercial Finance Three months ended June 30 Six months ended June 30 (In millions) 2007 2006 2007 2006 Revenues $ 6,383 $ 5,527 $ 12,666 $ 11,011 Less portion of GE Commercial Finance not included in GECC (244 ) (181 ) (545 ) (360 ) Total revenue in GECC $ 6,139 $ 5,346 $ 12,121 $ 10,651 Segment profit $ 1,250 $ 1,057 $ 2,671 $ 2,231 Less portion of GE Commercial Finance not included in GECC (119 ) (96 ) (306 ) (177 ) Total segment profit in GECC $ 1,131 $ 961 $ 2,365 $ 2,054 At (In millions) 6/30/07 6/30/06 12/31/06 Total assets $ 259,383 $ 206,510 $ 233,536 Less portion of GE Commercial Finance not included in GECC 10,211 1,683 3,689 Total assets in GECC $ 269,594 $ 208,193 $ 237,225 Three months ended June 30 Six months ended June 30 (In millions) 2007 2006 2007 2006 Revenues in GE Capital Solutions $ 3,069 $ 3,047 $ 5,962 $ 5,867 Real Estate 1,557 1,047 3,172 2,122 Segment profit in GE Capital Solutions $ 454 $ 433 $ 834 $ 772 Real Estate 476 334 1,040 775 At (In millions) 6/30/07 6/30/06 12/31/06 Assets in GE Capital Solutions $ 109,937 $ 90,710 $ 94,523 Real Estate 62,057 44,144 53,786 GE Commercial Finance revenues and net earnings increased 15% and 18%, respectively, compared with the second quarter of 2006. Revenues for the second quarter of 2007 included $0.6 billion from acquisitions and were reduced by $0.7 billion as a result of dispositions. Revenues for the quarter also increased $1.0 billion compared with the second quarter of 2006 as a result of organic revenue growth ($0.8 billion) and the weaker U.S. dollar ($0.2 billion). Net earnings increased by $0.2 billion in the second quarter of 2007, with $0.2 billion from core growth before losses and investment income, and included $0.1 billion representing one quarter of the total year’s tax benefit on the disposition of SES Global. (15) GE Commercial Finance revenues and net earnings increased 15% and 20%, respectively, compared with the first six months of 2006. Revenues for the first six months of 2007 included $1.1 billion from acquisitions and were reduced by $1.2 billion as a result of dispositions. Revenues for the first six months also increased $1.7 billion compared with the first six months of 2006 as a result of organic revenue growth ($1.4 billion) and the weaker U.S. dollar ($0.4 billion). Net earnings increased by $0.4 billion in the first six months of 2007, with $0.5 billion from core growth before losses and investment income, which included higher SES Global gains ($0.1 billion). Core growth included $0.2 billion representing half of the total year’s tax benefit on the disposition of SES Global. These items were partially offset by $0.1 billion of higher losses, which were in part caused by lower recoveries. GE Money Three months ended June 30 Six months ended June 30 (In millions) 2007 2006 2007 2006 Revenues $ 6,145 $ 5,268 $ 11,952 $ 10,358 Less portion of GE Money not included in GECC – Total revenue in GECC $ 6,145 $ 5,268 $ 11,952 $ 10,358 Segment profit $ 952 $ 880 $ 1,803 $ 1,716 Less portion of GE Money not included in GECC (18 ) (4 ) (41 ) (27 ) Total segment profit in GECC $ 934 $ 876 $ 1,762 $ 1,689 At (In millions) 6/30/07 6/30/06 12/31/06 Total assets $ 197,653 $ 169,416 $ 190,403 Less portion of GE Money not included in GECC 955 954 955 Total assets in GECC $ 198,608 $ 170,370 $ 191,358 GE Money revenues and net earnings increased 17% and 8%, respectively, in the second quarter of 2007. Revenues for the second quarter of 2007 included $0.1 billion from acquisitions. Revenues for the quarter also increased $0.8 billion compared with the second quarter of 2006 as a result of organic revenue growth ($0.5 billion) and the weaker U.S. dollar ($0.3 billion). The increase in net earnings resulted primarily from core growth ($0.2 billion), including growth in lower-taxed earnings from global operations, and higher securitizations ($0.2 billion). These increases were substantially offset by reduced earnings from our U.S. mortgage business, WMC ($0.2 billion), and our Japanese business ($0.1 billion). GE Money revenues and net earnings increased 15% and 5%, respectively, in the first six months of 2007. Revenues for the first six months of 2007 included $0.2 billion from acquisitions. Revenues for the first six months also increased $1.4 billion compared with the first six months of 2006 as a result of organic revenue growth ($0.8 billion) and the weaker U.S. dollar ($0.5 billion). The increase in net earnings resulted primarily from core growth ($0.4 billion), including growth in lower-taxed earnings from global operations, higher securitizations ($0.4 billion) and the weaker U.S. dollar ($0.1 billion). These increases were substantially offset by reduced earnings from WMC ($0.6 billion) and our Japanese business ($0.2 billion). WMC’s portfolio of U.S. mortgage loans, net of reserves and classified as held for sale, totaled $1.1 billion at June 30, 2007, down from $4.5 billion at March 31, 2007. Continued pressures in the U.S. subprime mortgage (16) industry have resulted in limited liquidity and a higher number of loans being put back to the originators. We have presently decided to pursue the exit of this business. In Japan, we continue to face pressures as a result of a December 2006 lending law as well as customer claims for partial interest refunds. In response, we commenced restructuring actions to allow us to operate more efficiently in the current environment. We continue to monitor the business closely and to assess further strategic actions. GE Industrial Three months ended June 30 Six months ended June 30 (In millions) 2007 2006 2007 2006 Revenues $ 6,220 $ 6,473 $ 12,048 $ 12,384 Less portion of GE Industrial not included in GECC (4,465 ) (4,676 ) (8,545 ) (8,953 ) Total revenues in GECC $ 1,755 $ 1,797 $ 3,503 $ 3,431 Segment profit $ 482 $ 478 $ 841 $ 813 Less portion of GE Industrial not included in GECC (428 ) (418 ) (768 ) (737 ) Total segment profit in GECC $ 54 $ 60 $ 73 $ 76 Revenues in GE Consumer & Industrial $ 3,614 $ 3,852 $ 6,847 $ 7,386 Equipment Services 1,755 1,797 3,503 3,431 Segment profit in GE Consumer & Industrial $ 362 $ 318 $ 629 $ 538 Equipment Services 54 60 73 76 GE Industrial revenues fell 4%, or $0.3 billion, in the second quarter of 2007, as lower volume ($0.3 billion) was partially offset by higher prices ($0.1 billion) and the weaker U.S. dollar ($0.1 billion) at the industrial businesses in the segment. The decrease in volume was primarily at Consumer & Industrial reflecting the sale of GE Supply in the third quarter of 2006. Revenues decreased at Equipment Services as a result of a disposition ($0.1 billion), partially offset by organic revenue growth ($0.1 billion). Segment profit of $0.5 billion was 1% higher in the second quarter of 2007, as higher prices ($0.1 billion) and productivity, primarily at Consumer & Industrial, more than offset higher material and other costs ($0.1 billion), primarily at Consumer & Industrial. GE Industrial revenues decreased 3% for the six months ended June 30, 2007, as lower volume ($0.6 billion) was partially offset by higher prices ($0.1 billion) and the weaker U.S. dollar ($0.1 billion) at the industrial businesses in the segment. Volume decreases were primarily at Consumer & Industrial, reflecting the sale of GE Supply in the third quarter of 2006, and Security. These decreases were partially offset by increases at GE Fanuc. Price increases and the effects of the weaker U.S. dollar were primarily at Consumer & Industrial. Revenues also increased at Equipment Services as a result of organic revenue growth ($0.1 billion) and the second quarter 2006 consolidation of GE SeaCo, an entity previously accounted for using the equity method ($0.1 billion), partially offset by a disposition ($0.1 billion). (17) Segment profit rose 3% for the six months ended June 30, 2007, as productivity ($0.2 billion), primarily at Consumer & Industrial, and higher prices ($0.1 billion) were substantially offset by higher material and other costs ($0.2 billion), primarily at Consumer & Industrial. GE Infrastructure Three months ended June 30 Six months ended June 30 (In millions) 2007 2006 2007 2006 Revenues $ 13,913 $ 11,332 $ 25,896 $ 21,484 Less portion of GE Infrastructure not included in GECC (12,349 ) (9,954 ) (22,694 ) (18,806 ) Total revenues in GECC $ 1,564 $ 1,378 $ 3,202 $ 2,678 Segment profit $ 2,589 $ 2,107 $ 4,772 $ 3,810 Less portion of GE Infrastructure not included in GECC (2,141 ) (1,639 ) (3,819 ) (2,992 ) Total segment profit in GECC $ 448 $ 468 $ 953 $ 818 Revenues in GE Aviation $ 4,109 $ 3,291 $ 7,623 $ 6,332 Aviation Financial Services 1,088 981 2,337 1,915 Energy 5,140 4,442 9,533 8,277 Energy Financial Services 417 364 741 665 Oil
